Filed 4/29/15 P. v. Powell CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B257170

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA416614)
         v.

SEAN PAUL POWELL,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Drew E.
Edwards, Judge. Affirmed.
         Ann Krausz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       Sean Paul Powell was convicted by a jury of assault with a deadly weapon and
felony vandalism. The trial court sentenced him to three years in prison.
       Defendant’s conviction was based on a September 10, 2013 incident that
commenced with an attempt by a City of Los Angeles traffic officer to impound
defendant’s vehicle, which had at least five unpaid citations. The officer summoned a
tow truck to impound the vehicle. After the tow truck driver had lifted defendant’s
vehicle and attached straps and chains to it, defendant emerged from a house, lunged at
the driver with a knife twice, then cut straps on his vehicle, and drove off the lift, causing
nearly $8,000 in damage to the tow truck.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to review the record independently. On January 22, 2015, we
advised defendant he had 30 days within which to personally submit any contentions or
issues he wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED


                                                  BENDIX, J.*
We concur:


       ROTHSCHILD, P. J.                          JOHNSON, J.


        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                              2